133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert C. DULAINE,v.Tom SIRINTR, fka Vuthisak Sripoonpiputkal;  Ingorn Sirintr, Appellees.
No. 97-16022.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997**Decided Dec. 17, 1997.

Before SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Robert C. Dulaine appeals pro se the Bankruptcy Appellate Panel's dismissal of his appeal for failure to prosecute.  We affirm in light of Dulaine's repeated failure to comply with the Bankruptcy Appellate Panel's orders.  See Fed.  R. Bankr.P. 7041;  Ferdik v. Bonzelet, 963 F.2d 1258 (9th Cir.1992).1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Dulaine's motion to file the substitute reply brief is granted